Day, J.
-These costs were taxed under the provisions of section 3814 of the Code of 1873, as follows: “Witnesses called to testify only to an opinion founded on special study or experience in any branch of science, or to make scientific or professional examinations and state the result thereof, shall receive additional compensation, to be fixed by the court, with reference to the value of the'time employed and the degree of learning or skill required.”
Whilst the witnesses in question are physicians, and competent to testify to an opinion founded on special study and exjoerience, yet it does not appear from the affidavit in question that they were called for the purpose of giving such testb *648mony. The plaintiff simply states that be was compelled to bring two medical gentlemen to give testimony in the trial of tbe cause. .But it does not affirmatively appear that these witnesses were called because they were physicians, and for the purpose .of testifying to an opinion founded on their special study and experience as physicians. For aught that is shown they were called simply because they happened to know facts respecting -which any one would be as competent to testify. The law allows no extra compensation for such testimony. It is our opinion that the court erred in allowing these witnesses extra per diem, upon the showing made.
REVERSED.